Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered on September 8, 1987, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him as a second felony offender to an indeterminate prison term of from 3 to 6 years, unanimously affirmed.
Defendant’s sole contention on appeal is that the admission of his arrest photograph constituted reversible error. This argument is without merit. As the Court of Appeals held in People v Logan (25 NY2d 184, 195-196), it is not improper to admit an arrest photograph to show that the defendant’s appearance had changed from the time of his arrest.
At trial, defendant’s hairstyle was completely different from that at the time of his arrest. The photograph was introduced solely to show the jury the difference in his appearance. The prosecutor did not attempt to bolster his witness’s testimony. In addition, the jury was unaware from the photograph that defendant had a prior criminal record since the arrest photograph merely showed that he was arrested on September 28, 1986, the date the instant robbery occurred. Concur—Sullivan, J. P., Ross, Carro, Milonas and Ellerin, JJ.